DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 13 December 2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, 24-32, 34-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pub. 2004/0185857) in view of Banerjea et al (US Pub. 2015/0245351)—their corresponding foreign patent application documents cited in the IDS filed 18 February 2022.
Regarding claim 21, Lee discloses a method, comprising: 
obtaining, by a device, a time indexed data slot of a periodic set of time indexed data slots for mesh operations for the device (fig. 3, element 314; para. 73, calculating the next planned Bluetooth wakeup time); 
adjusting, by the device, timing of the time indexed data slot for the device, to be clustered in time with a Bluetooth … timeslot for the device, to produce an adjusted mesh timeslot for the device (fig. 2C, Bluetooth time (post-synchronization); fig. 3, element 319; para. 75, adjustment of the Bluetooth clock); and
communicating, by the device over a mesh network, during the adjusted mesh timeslot for the device (fig. 3, element 322; para. 7, 78, wake up to establish connection/communication).
 Even though Lee discloses Bluetooth timeslot as recited above, Lee does not specifically disclose Bluetooth low energy (BLE) timeslot. 
However Banerjea from an analogous art discloses communications devices operating according to a WLAN protocol and a Bluetooth Low Energy (BLE) protocol communicating in a mesh network (fig. 1; para. 84). 
Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the mesh network of Banerjea with the power reduction features of Lee in order to apply power saving in mesh communications.

Regarding claim 22, Lee  in view of Banerjea further discloses wherein communicating during the BLE timeslot comprises: 
receiving, by the device from a second device, a first message (para. 7, wake up to establish communications with other devices); and 
transmitting, by the device to the second device, the first message (id).

Regarding claim 24, Lee in view of Banerjea further discloses wherein communicating during the adjusted mesh timeslot comprises receiving, by the device, a mesh packet (para. 7, establish wireless connection with other devices).

Regarding claim 25, Lee in view of Banerjea further discloses wherein adjusting the timing of the time indexed data slot comprises delaying the time indexed data slot (fig. 2A, 2C; para. 78). 



Regarding claim 27, Lee in view of Banerjea further discloses wherein the threshold duration is a period of the periodic set of time indexed data slots (fig. 2B, 2C; para. 78).

Regarding claim 28, Lee in view of Banerjea further discloses wherein adjusting the timing of the time indexed data slot comprises advancing the time indexed data slot (fig. 2C; para. 78).

Regarding claim 29, Lee in view of Banerjea further discloses further comprising transitioning into a sleep mode from an active mode after both the adjusted mesh timeslot and the BLE timeslot (fig. 2A, 2C; para. 78).

Regarding claim 30, Lee in view of Banerjea further discloses further comprising transitioning into an active mode from a sleep mode, before both the adjusted mesh timeslot and the BLE timeslot (fig. 2A, 2C; para. 78).

Claim 31 recites a device corresponding to the method of claim 21, and is thus similarly rejected.

Claims 32 and 34-37 recite substantially identical subject matter as that of claims 22, 24-26 and 28, respectively, and are thus similarly rejected.



Claim 40 recites a non-transitory computer readable storage medium storing a program for execution by at least one processor, corresponding to the method of claim 21, and is thus similarly rejected.

Claims 23, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  in view of Banerjea et al, and further in view of Ko (US Pub. 2017/0117978).

Regarding claims 23 and 33, the combination of Lee and Banerjea does not specifically disclose wherein communicating during the adjusted mesh timeslot comprises transmitting, by the device, a friend (FR) low-power node (LPN) ping. However, Ko from an analogous art discloses in a wireless mesh netowrk (para. 5),  node C, a friend relay node, storing the packet while node L is in sleep node and forward the packet to node L when node L wakes up (fig. 1; para. 20). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the friend feature in the wireless mesh network as taught by Ko in the system of Lee and Banerjea in order to provide a more efficient mesh network (Ko, para. 6). 

wherein the device is a friend (FR) relay device. However, Ko from an analogous art discloses node C, a friend relay node in a wireless mesh netowrk (para. 5; fig. 1; para. 20). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the friend feature in the wireless mesh network as taught by Ko in the system of Lee and Banerjea in order to provide a more efficient mesh network (Ko, para. 6). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468p